DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Claims Status
Amendments filed on 03/28/2022 have been entered. Claims 1,3-21 and 23-24 are pending. 

Reasons for Allowance
Claims 1,3-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to reasonably teach individually or in combination render obvious the following limitations when the claims are taken as a whole to include: “…a first subset of the image frames from the buffer memory, compare the first subset of the image frames to each other from the buffer memory; compare the first subset of the image frames to each other, identify, from the first subset, a first image frame indicating that a needle used for a needle injection procedure is approaching to a target and a second image frame indicating that the needle has stopped moving at the target based on the comparing, obtain a second subset of the image frames from the buffer memory, wherein the second subset of the image frames have been generated and stored subsequent to the first subset in the buffer memory; identify, from the second subset, a third image frame indicating a tip of the needle using a machine learning algorithm; obtain a third subset of the image frames depicting a region around the tip of the needle from the buffer memory, wherein the third subset of the image frames have been generated and stored subsequent to the second subset in the buffer memory; identify, from the third subset, a fourth image frame indicating an injection of a fluid from the tip of the needle using a color flow imaging, and save at least three of the first image frame, the second image frame, the third image frame and the fourth image frame into the first memory to reduce processing burden for the system.” of independent claim 1 and analogous limitations of claims 11 and 16. 

Additional prior art considered pertinent is:
Tashiro et. al. U.S. 20120078103 teaches ultrasound imaging and detection of a puncture needle and tip candidate(s).
Lundberg et. al. U.S. 10675004 teaches an ultrasound imaging system that has a cine buffer memory where generated image frames are stored and a select number of image frames are divided into equally spaced image frames. Resultant images from the divided image frames are included in a report  that may include an image a needle approaching a target, the needle at a position of the target and anesthetic being delivered around the target.   
The additional references fail to reasonably teach individually or in combination render obvious the disclosed amended claim limitation. Specifically, dividing image data into three subsets where the second subset is subsequent the first and the third subset is subsequent the second and further the specific number of image(s) identified within each subset based on the processing step necessary to generate the image(s). 

Dependent claims 3-10,12-15, 17-21 and 23-24 are allowed at least by virtue of their dependency upon an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793